This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CONAGRA FOODS FOOD
 3 INGREDIENTS CO. INC.,

 4      Protestant-Appellee,

 5 v.                                                                   A-1-CA-36871

 6 NEW MEXICO TAXATION AND
 7 REVENUE DEPARTMENT,

 8      Respondent-Appellant.

 9 APPEAL FROM THE ADMINISTRATIVE HEARINGS OFFICE
10 Brian VanDenzen, Hearing Officer

11 Gallagher & Kennedy, PA
12 Gene F. Creely, II
13 Santa Fe, NM

14 Horwood Marcus & Berk Chartered
15 Fred O. Marcus
16 Chicago, ILL

17 for Appellee

18 Hector H. Balderas, Attorney General
19 Santa Fe, NM

20   New Mexico Taxation and Revenue Department,
21   Legal Services Bureau
22   Peter A. Breen, Special Assistant Attorney General
23   Santa Fe, NM
1 for Appellant

2                           MEMORANDUM OPINION

3 VANZI, Chief Judge.

4   {1}   Summary affirmance was proposed for the reasons stated in the notice of

5 proposed summary disposition. No memorandum opposing summary affirmance has

6 been filed and the time for doing so has expired. AFFIRMED.

7   {2}   IT IS SO ORDERED.


8
9                                      LINDA M. VANZI, Chief Judge

10 WE CONCUR:



11
12 JULIE J. VARGAS, Judge


13
14 JENNIFER L. ATTREP, Judge




                                         2